Citation Nr: 1011822	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  09-42 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss.

2.  Entitlement to an initial compensable rating for tinea 
pedis and tinea cruris.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1957 to July 
1961.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for tinea pedis and tinea cruris with an 
evaluation of 0 percent effective August 10, 2000.  The 
Veteran appealed the evaluation assigned.  Additionally, in 
an October 2008 decision, the RO concluded that new and 
material evidence had not been submitted to reopen the 
Veteran's claim for service connection for hearing loss.  The 
Veteran filed a timely appeal.

In March 2009, a hearing was held before a Decision Review 
Officer (DRO) at the RO, and in January 2010, a video 
conference hearing before the undersigned Veterans Law Judge 
was also held at the RO.  A transcript of each hearing is of 
record.

The issue of entitlement to an initial compensable rating for 
tinea pedis and tinea cruris is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.


FINDINGS OF FACT

1.  The May 2008 Board decision denying service connection 
for hearing loss was not appealed to the United States Court 
of Appeals for Veterans Claims (Court), nor was 
reconsideration by the Chairman of the Board requested or 
ordered.

2.  The evidence added to the record since the May 2008 Board 
determination includes evidence which relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
for service connection for hearing loss.

3.  Hearing loss was initially shown many years following 
service, and the preponderance of the competent medical 
evidence indicates that the Veteran's current hearing loss is 
not related to service.


CONCLUSIONS OF LAW

1.  The Board's decision of May 2008, which denied service 
connection for hearing loss, is final.  38 U.S.C.A. §§ 7103, 
7252 (West 2002); 38 C.F.R. § 20.1100 (2009).

2.  The evidence received since the May 2008 rating decision 
is new and material, and the appellant's claim for service 
connection for hearing loss is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may sensorineural hearing loss be 
presumed to have been incurred or aggravated therein.  38 
U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008)) redefined VA's duty to assist the appellant in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  VCAA notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  However, insufficiency in the timing or 
content of VCAA notice is harmless if the errors are not 
prejudicial to the claimant.  Conway v. Principi, 353 F.3d 
1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed 
under a prejudicial error rule).

In a September 2008 letter, issued prior to the October 2008 
rating decision on appeal, the RO provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  The 
letter also informed the Veteran of the reason for the prior 
denial and the type of evidence needed to reopen the claim 
for hearing loss.  See Kent v. Nicholson, 20 Vet. App. 1, 9-
10 (2006).  The letter further advised the Veteran of how VA 
determines a disability rating and assigns an effective date, 
and the type of evidence which impacts such.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include some 
service treatment records, post-service treatment records, 
the reports of VA examinations, and hearing testimony.

The claims file contains some of the Veteran's service 
medical records, but the remainder of the records have not 
been located despite several attempts to obtain them.  The 
National Personnel Records Center (NPRC) confirmed in a March 
2005 letter to the Veteran that all available medical records 
had been mailed to the RO, so there are no additional records 
available. 

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by submitting evidence and 
argument.  Thus, the Veteran has been provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).



I.	New and material evidence

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  In this case, service connection for 
hearing loss was denied by the Board in a May 2008 decision.  
A Board decision is final unless the Chairman of the Board 
orders reconsideration or the case is appealed to the Court.  
See 38 U.S.C.A. §§ 7103, 7104, 7252 (West 2002); 38 C.F.R. § 
20.1100 (2009).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  For 
purposes of determining whether new and material evidence has 
been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curium) (holding that the "presumption of credibility" 
doctrine continues to be precedent).  

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision." Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

VA is required to review for its newness and materiality only 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and re-adjudicated on the 
merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

The Veteran's original claim of entitlement to service 
connection for bilateral hearing loss was denied by the RO in 
March 2001.  The Veteran appealed, and in August 2003, the 
Board remanded the claim for additional development.  The 
case was returned to the Board, and in May 2008, the Board 
denied the Veteran's claim for service connection for hearing 
loss.  The Veteran did not appeal the decision to the Court, 
nor has reconsideration of the decision been requested or 
ordered.  Thus, that decision is final.  See 38 U.S.C.A. §§ 
7103, 7104, 7252 (West 2002); 38 C.F.R. § 20.1100 (2009).

The Board denied the Veteran's claim for service connection 
for hearing loss in May 2008 on the basis that there was no 
competent medical evidence that his current hearing loss is 
related to service.  The evidence of record at the time of 
the May 2008 Board determination consisted of the available 
service treatment records, service personnel records, the 
reports of two VA examinations, private treatment records, 
and statements from the Veteran.

The Veteran contended that his hearing loss was the result of 
noise exposure in service.  Following a VA audiometric 
examination in June 2004, hearing loss disability pursuant to 
38 C.F.R. § 3.385 was noted.  However, the examiner opined 
that it is not at least as likely as not that the Veteran's 
hearing loss is related to military service.  

The Veteran was afforded another VA audiological examination 
with the same examiner in April 2007.  After a review of the 
claims file, a recitation of the history provided by the 
Veteran, and an examination of the Veteran, the examiner 
stated that the Veteran did not provide any new information 
that would have a bearing on the examiner's opinion.  He 
again concluded that it is less likely as not that the 
Veteran's hearing loss is related to military service.  


The evidence received since the May 2008 Board decision 
includes private treatment records and hearing testimony.  
The Veteran submitted a report of a July 2008 private 
audiological evaluation.  The examining physician stated that 
audiological testing showed a mildly asymmetric sensorineural 
hearing loss, right greater than left.  The physician noted 
that the Veteran does have a significant history of noise 
trauma, and served in the Navy for three years, and then had 
19 years in the FAA as an air traffic controller, using 
earphones.  The examiner opined that the Veteran's identified 
hearing loss is probably due to a combination of age and 
asymmetric noise exposure.

In April 2009, the same private physician provided an 
addendum to his July 2008 letter.  The physician stated that 
after discussing the Veteran's military noise exposure and 
his current hearing loss with him, the physician believed 
that it is more likely than not that the Veteran's hearing 
loss is from noise exposure (aircraft engines, communications 
systems, speakers, etc.) in the service without the aid of 
hearing protection.    

Upon review of the evidence, the Board finds that the 
evidence relates to a previously unestablished fact, that is, 
the possible existence of a nexus between the Veteran's 
current hearing loss and active service.  Further, the 
additional evidence furnishes a reasonable possibility of 
substantiating the Veteran's claim for service connection for 
hearing loss.  Thus, the Board finds that the evidence is 
sufficiently new and material to reopen the claim.  

II.	Entitlement to service connection for hearing loss

As an initial matter, the Board notes that the RO did not 
conduct a merits determination concerning the claim for 
service connection for hearing loss during the course of this 
appeal.  However, the Board finds that the Veteran is not 
prejudiced by the Board's rendering a merits determination at 
this time.  In this regard, in Bernard v. Brown, the Court 
held that,

when . . . the Board addresses in its 
decision a question that had not been 
addressed by the RO, it must consider 
whether the claimant has been given adequate 
notice of the need to submit evidence or 
argument on that question and an opportunity 
to submit such evidence and argument and to 
address that question at a hearing, and, if 
not, whether the claimant has been 
prejudiced thereby.

Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In the 
instant case, the September 2008 notice letter advised the 
Veteran of what is necessary to substantiate a claim for 
service connection, to include evidence of a relationship 
between the claimed disability and service, as well as the 
need to submit medical evidence establishing such.  In fact, 
the Veteran submitted medical evidence addressing the 
etiology of his hearing loss, then obtained an addendum from 
that physician to specifically relate his hearing loss to 
service.  Additionally, the Veteran participated in both an 
RO hearing and a Board hearing, wherein he argued that his 
noise exposure in service caused his current hearing loss.  
As such, the Veteran has been afforded an opportunity to 
submit evidence and argument to support his claim for service 
connection on the merits, and has done so.

Moreover, the Decision Review Officer, in addressing whether 
new and material evidence had been submitted, essentially 
weighed the probative value of those medical opinions and 
concluded the failure of the physician to review the file and 
the lack of a rationale to support the opinions rendered the 
opinions insufficient to substantiate the claim.  The Veteran 
was advised of the basis for rejecting that evidence in the 
statement of the case.  During his Board hearing, he 
acknowledged that the physician did not provide a rationale 
and that he contacted that doctor's office in an attempt to 
obtain the rationale for the opinion.  The Veteran indicated 
that the physician refused to comply.  The record was held 
open for an additional 30 days to permit the Veteran to 
obtain an additional opinion from that physician, but no 
additional evidence has been submitted. 

In summary, while the RO did not adjudicate the claim on the 
merits, the Veteran was notified of the evidence necessary to 
substantiate the claim for service connection on the merits 
and Veteran has actively assisted in providing evidence and 
argument to substantiate such claim.  Moreover, his actions 
reflect actual knowledge of what is needed to establish 
service connection.  Thus, the Board finds that the Veteran 
is not prejudiced by the Board's adjudication of the claim on 
the merits at this time. 

Turning to the merits of the case, service connection may be 
established for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 
Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 
(1999).

Where a veteran served continuously for ninety days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and sensorineural hearing loss becomes 
manifest to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385.

As noted previously, most of the Veteran's service treatment 
records are not on file. The United States Court of Appeals 
for Veteran's Claims (Court) has held that in cases where 
records once in the hands of the government are lost, the 
Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

However, the Board finds that the Veteran is still not 
entitled to service connection for his current hearing loss.  
Although the record reflects that the Veteran does have a 
current hearing loss disability and noise exposure during 
active service as an air traffic controller, the 
preponderance of the competent medical evidence of record 
indicates that the Veteran's current hearing loss is not the 
result of active service.  

The available service treatment records are negative for any 
complaints, findings, or treatment of hearing loss, and the 
first indication in the record of hearing loss was in 1995, 
approximately 34 years after discharge from active service.  

The Veteran underwent a VA audiometric examination in June 
2004.  Upon physical examination, audiological testing 
revealed pure tone thresholds of 10, 10, 25, 30, and 40 
decibels at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively, in the right ear.  In the left ear, thresholds 
were 15, 20, 30, 40, and 50 decibels at the same frequencies, 
respectively.  The speech recognition score for the Maryland 
CNC word list was 96 percent in the right ear and 96 percent 
in the left ear.  

After a review of the claims file and examination of the 
Veteran, the examiner opined that it is not at least as 
likely as not that the Veteran's hearing loss is related to 
military service.  The examiner noted that a private 
audiological examination from April 1995 showed that in the 
right ear, hearing sensitivity was within normal limits 
though 4000 Hertz, with there only being a mild-to-moderate 
hearing loss at 6000 Hertz thought 8000 Hertz.  In the left 
ear, hearing sensitivity had been within normal limits though 
2000 Hertz, with there being a mild hearing loss beginning at 
3000 Hertz.  The examiner stated that this was well after the 
Veteran's noise exposure in the service.  The examiner also 
noted that in January 1996, the Veteran's physician stated 
that the hearing loss present at that time was consistent 
with presbycusis.  The examiner observed that the Veteran's 
hearing has worsened since 1996, and opined that this would 
also most likely be due to presbycusis rather than any noise 
exposure approximately 40 to 45 years prior to that time.  

The June 2004 examiner further explained that given the 
relatively slight hearing loss present in 1995 and the length 
of time that had passed since the Veteran was discharged from 
the service in 1961, it is unlikely that this slight level of 
hearing loss would be due to noise exposure from 1957 to 
1961, even though the Veteran appeared to have had 
significant noise exposure during that time period.  The 
examiner stated that the Veteran also appeared to have had 
significant noise exposure post-service by working as a 
civilian air traffic controller for approximately 18 years, 
doing carpentry on and off for approximately two years, and 
having recreational noise exposure.  Moreover, the examiner 
said that another factor that would argue in favor of it 
being not at least as likely as not that the hearing loss is 
related to military service is the note by the aforementioned 
private physician stating that in approximately 1976 the 
Veteran was diagnosed with an inner ear infection.

The Veteran was afforded another VA audiological examination 
with the same examiner in April 2007.  Upon physical 
examination, audiological testing revealed pure tone 
thresholds of 10, 10, 25, 25, and 40 decibels at 500, 1000, 
2000, 3000, and 4000 Hertz, respectively, in the right ear.  
In the left ear, thresholds were 15, 20, 35, 40, and 55 
decibels at the same frequencies, respectively.  The speech 
recognition score for the Maryland CNC word list was 96 
percent in the right ear and 96 percent in the left ear.  
After a review of the claims file, a recitation of the 
history provided by the Veteran, and an examination of the 
Veteran, the examiner noted that during that examination, the 
Veteran did not provide any new information that would have a 
bearing on the examiner's opinion.  Therefore, the examiner 
said that the opinion of June 2004 remained the same, that it 
is less likely as not that the Veteran's hearing loss is 
related to military service.  The examiner referred to the 
rationale provided in the June 2004 examination report.  

The Veteran submitted a report of a July 2008 private 
audiological evaluation.  The examining physician stated that 
audiological testing showed a mildly asymmetric sensorineural 
hearing loss, right greater than left.  His right hearing 
showed a mild loss sloping to a severe sensorineural hearing 
loss, whereas on the right it is a moderate low-frequency 
sensorineural hearing loss sloping to severe in the high 
frequencies.  The physician noted that the Veteran does have 
a significant history of noise trauma, and served in the Navy 
for three years, and then had 19 years in the FAA as an air 
traffic controller, using earphones.  The examiner opined 
that the Veteran's identified hearing loss is probably due to 
a combination of age and asymmetric noise exposure.

In April 2009, the same private physician provided an 
addendum to his July 2008 letter.  The physician stated that 
after discussing the Veteran's military noise exposure and 
his current hearing loss with him, the physician believed 
that it is more likely than not that the Veteran's hearing 
loss is from noise exposure (aircraft engines, communications 
systems, speakers, etc.) in the service without the aid of 
hearing protection.    

Although the Veteran's private physician stated that he 
believed that it is more likely than not that the Veteran's 
hearing loss is from noise exposure in the service without 
the aid of hearing protection, such opinion was not supported 
by a rationale and there is no indication that the physician 
had the benefit of reviewing the claims file when he rendered 
his opinion.  The physician also did not address post service 
noise exposure when rendering his opinion.  As such, the 
Board finds this opinion is entitled to little probative 
value.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion.").  The Veteran attempted 
to obtain a rationale from the physician, but the physician 
apparently refused to provide such.  The Board finds the 
opinion of the June 2004 and April 2007 VA examiner to be 
more probative than the statement of the private physician, 
because the VA examiner reviewed the claims file and provided 
a thorough rationale for the opinion that it is not at least 
as likely as not that the Veteran's hearing loss is related 
to military service.  Id.

Although the Veteran is competent to state his symptoms, he 
is not, as a layperson, qualified to render a medical opinion 
concerning the etiology of his current hearing loss, as the 
disability at issue requires medical expertise to diagnose 
and evaluate.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
See also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed.Cir.2007) (noting general competence to testify as to 
symptoms but not to provide medical diagnosis).  In any 
event, the most probative medical evidence of record is to 
the contrary.

In summary, while there is evidence that the Veteran was 
exposed to noise in service, there is no evidence of hearing 
loss for over 30 years following discharge from service.  In 
addition, the preponderance of the competent medical evidence 
indicates that the Veteran's current hearing loss is not 
related to the Veteran's military service, to include noise 
exposure therein.  Likewise, there is no competent evidence 
that any sensorineural hearing loss became manifest to a 
compensable degree within one year from the date of 
termination of active service.  Thus, the preponderance of 
the evidence is against a finding of service connection for 
bilateral hearing loss or a direct or presumptive basis.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

New and material evidence having been submitted, the claim 
for service connection for hearing loss is reopened, and to 
this extent only the appeal is granted.

Entitlement to service connection for hearing loss is denied.


REMAND

After a review of the record, the Board has determined that 
further development is required prior to adjudication of the 
issue of entitlement to an initial compensable rating for 
tinea pedis and tinea cruris.

The Veteran was granted service connection for tinea pedis 
and tinea cruris with a noncompensable evaluation assigned 
under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7813-7806 
(2009).  Under Diagnostic Code 7813 tinea pedis and cruris 
are rated as disfigurement of the head, face, or neck (DC 
7800), scars (DC's 7801, 7802, 7803, 7804, or 7805), or 
dermatitis (DC 7806), depending upon the predominant 
disability.  In this case, the Veteran's tinea pedis and 
tinea cruris are best evaluated under Diagnostic Code 7806.   
To obtain a compensable evaluation under this diagnostic 
code, the evidence must show that at least 5 percent of the 
entire body or of exposed areas is affected, or that 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required. 

At a June 2004 VA examination, the examiner diagnosed 
chronic, recurrent tinea pedis, mild, and said that there 
were no clinical signs on examination of chronic, 
intermittent tinea cruris, with permanent discoloration in 
the left groin region.  During an April 2007 VA examination, 
the examiner said that no active skin lesions were found upon 
examination, but the examiner suggested reexamination during 
the summer months.  The Veteran was examined again in June 
2008, and the examiner stated that no active lesions were 
found on his right foot and it appeared that he had 
maintained good control on the right foot.  The left foot had 
minimal desquamation between the third and fourth and fourth 
and fifth toes without redness.  The toenails appeared to be 
clear of fungus and were normal in appearance.  There were no 
lesions on the plantar surface of the feet.  Examination of 
the groin revealed some minor redness in the right groin 
between the scrotum and thigh, and the Veteran had noted some 
mild pruritus.  The examiner said that the condition appeared 
to be relatively controlled at that time.  

The Board notes that no examiner provided the percentage of 
the Veteran's body affected.  In order to fully evaluate the 
Veteran's service-connected tinea pedis and tinea cruris, the 
Board finds it necessary to afford the Veteran another VA 
skin diseases examination in which measurements of the 
percentage of body affected are provided.   

Since the Board has determined that an examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2009) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2009) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with an 
original claim, the claim will be decided based on the 
evidence of record.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names 
and addresses of all medical care 
providers who treated him for his skin 
condition since August 2000.  After 
securing the necessary release, the RO 
should any records identified by the 
Veteran that are not duplicates of those 
already contained in the claims file.  In 
addition obtain copies of relevant 
treatment records from the Manchester VA 
Medical Center dating since April 2007.

2.  The Veteran should then be afforded a VA 
skin diseases examination to determine the 
current nature and severity of his current 
tinea pedis and tinea cruris.  The claims 
folder should be made available to and be 
reviewed by the examiner in conjunction with 
the examination.  

Following review of the claims file and 
examination of the Veteran, the examiner 
should describe the symptomatology 
associated with the Veteran's tinea pedis 
and tinea cruris.  The examiner should 
specifically provide the percentage of the 
Veteran's body affected by such 
disabilities, and the percentage of exposed 
area of the body affected by the 
disabilities.  

3.  Following completion of the above, the 
RO/AMC should review the evidence and 
determine whether the Veteran's claim may be 
granted.  If not, he and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


